DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 3/25/2021, wherein claims 4 and 12-16 are cancelled and claims 1-3, 5-11 and 17-19 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Ambrosius on 4/26/2021.
The application has been amended as follows: 
Claim 1 is amended to read: 
A geopolymeric formulation including ingredients comprising metakaolin as a source of polysilicates, a soluble alkaline polysilicate, and an aqueous alkaline solution in proportions such that the formulation in a fluid state has, at a relatively low shear rate equal to or less than 0.1 l/s, a viscosity of four orders of magnitude greater than a viscosity that the same formulation in the fluid state has at a relatively high shear rate equal to or greater than 100 l/s; wherein the ingredients are present in such proportions as to undergo a geopolymerization reaction and produce, at an end of the geopolymerization reaction, a solid geopolymer; and wherein, before and during at least a part of the geopolymerization reaction in which three-dimensional chemical bonds are 
Claim 3 is cancelled.
Claim 8 is amended to read: 
A direct 3D printing ink composition comprising a geopolymeric formulation in a fluid state according to claim 1.
In claims 9-11, the term “formulation” in the first line is changed to “composition”.
Claim 17 is amended to read:
 A direct 3D printing ink composition comprising a geopolymeric formulation in a fluid state comprising 
at least one inorganic compound comprising silicon and aluminum, the at least one inorganic compound selected from a group consisting of: a silicon-aluminate compound, a compound containing polysilicates, polysiloxane, polysilicon-aluminates and polysialates; and
at least one alkaline activator and water;
wherein the ingredients are present in such proportions as to undergo a geopolymerization reaction and produce, at an end of the geopolymerization reaction, a solid geopolymer;
wherein, before and during at least a part of the geopolymerization reaction in which three-dimensional chemical bonds are not yet formed, the formulation reversibly forms a non-Newtonian, viscoelastic gel from a fluid; and
wherein the formulation further comprises at least one geopolymerization reaction retarding agent, the retarding agent being present within the formulation in an 
Claim 18 is amended to read:
A direct 3D printing ink composition comprising a geopolymeric formulation in a fluid state comprising 
at least one inorganic compound comprising silicon and aluminum, the at least one inorganic compound selected from a group consisting of: a silicon-aluminate compound, a compound containing polysilicates, polysiloxane, polysilicon-aluminates and polysialates; and
at least one alkaline activator and water;
wherein the ingredients are present in such proportions as to undergo a geopolymerization reaction and produce, at an end of the geopolymerization reaction, a solid geopolymer;
wherein, before and during at least a part of the geopolymerization reaction in which three-dimensional chemical bonds are not yet formed, the formulation reversibly forms a non-Newtonian, viscoelastic gel from a fluid; and
wherein the formulation further comprises at least one fluidifying agent, the fluidifying agent being present within the formulation in an amount between 0.1 and 5% by weight on the total weight.
Claim 19 is amended to read:
A direct 3D printing ink composition comprising a geopolymeric formulation in a fluid state comprising 
at least one inorganic compound comprising silicon and aluminum, the at least one inorganic compound selected from a group consisting of: a silicon-aluminate 
at least one alkaline activator and water;
wherein the ingredients are present in such proportions as to undergo a geopolymerization reaction and produce, at an end of the geopolymerization reaction, a solid geopolymer;
wherein, before and during at least a part of the geopolymerization reaction in which three-dimensional chemical bonds are not yet formed, the formulation reversibly forms a non-Newtonian, viscoelastic gel from a fluid; and
wherein the formulation further comprises at least one gelling agent, the gelling agent being present within the formulation in an amount between 0.1 and 20% by weight on the total weight.
Allowable Subject Matter
Claims 1-2, 5-11 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the prior art for the reasons set forth in the Office action dated 9/29/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762